Frankenthaler, J.
The equitable counterclaims "in the actions upon the notes are entitled to be tried on the equity side of the court (Golran Realty Corp. v. Butler Grocery Co., 230 App. Div. 661), as is the action for the dissolution of the alleged partnership. An action in equity may be consolidated with one at law. (Gianopoulos v. New York Bankers, Inc., 234 App. Div. 682; Goldey v. Bierman, 201 id. 527.) The motion to consolidate actions is accordingly granted upon the following conditions: (1) That in the event that the equitable counterclaims are determined adversely to the plaintiff in the dissolution action, the other issues in the actions upon the notes are to be tried before a jury and the plaintiffs in the note actions are to have the right to open and close; and (2) that the consolidated action be set down for trial at Special Term, Part 3, of this court, on the 22d day of May, 1933.